MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be                                     Mar 09 2018, 8:57 am
      regarded as precedent or cited before any
                                                                                     CLERK
      court except for the purpose of establishing                               Indiana Supreme Court
                                                                                    Court of Appeals
      the defense of res judicata, collateral                                         and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                         Curtis T. Hill, Jr.
      Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                               Lyubov Gore
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      D.P.,                                                    March 9, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               69A04-1710-JV-2531
              v.                                               Appeal from the Ripley Circuit
                                                               Court
      State of Indiana,                                        The Honorable Ryan J. King,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               69C01-1606-JD-15



      May, Judge.


[1]   D.P. appeals the juvenile court’s entry of an order placing him in the

      Department of Correction (“DOC”). D.P. argues the juvenile court abused its

      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018               Page 1 of 11
      discretion by placing him in the DOC just because he “demonstrated a little

      teenaged attitude while at the YES Home[.]” 1 (Appellant’s Br. at 13.) As we

      determine the juvenile court did not abuse its discretion when it placed D.P. in

      the DOC, we affirm.



                                Facts and Procedural History
[2]   In April 2016, D.P. stole three items from a store and a few days later ran away

      from home. On July 6, 2016, the State requested permission to file a Petition

      Alleging Delinquency for the status offense of runaway 2 and for an act that, if

      committed by an adult, would be Class A misdemeanor theft. 3 The juvenile

      court granted the State permission to file the petition.


[3]   On September 1, 2016, at the dispositional hearing, D.P. admitted these acts.

      The juvenile court adjudicated D.P. delinquent and “award[ed] wardship of

      [D.P.] to the [DOC]” with that commitment suspended “on the condition [sic]

      [D.P.] shall be placed under the supervision of the Ripley County Probation

      Department and he shall comply with conditions of probation for a period of

      355 days[.]” (App. Vol. II at 143) (emphasis in original). Conditions of

      probation included paying fees; residing with his mother; not consuming,




      1
       YES Home, “Youth Encouragement Services,” is a “residential group home for youths ages 13 thru 18,
      providing a structured, nurturing environment for abused, neglected and abandoned children.”
      https://www.yeshome.org/ (last visited Feb. 23, 2018).
      2
          Ind. Code § 31-37-2-2 (2015).
      3
          Ind. Code § 35-43-4-2 (2014).


      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018       Page 2 of 11
      amongst other things, illegal substances, alcoholic beverages or tobacco; and

      participating in therapy.


[4]   On September 14, 2016, the State filed a petition to modify D.P.’s dispositional

      order due to D.P.’s violation of the conditions of probation. Namely, when

      D.P. reported to the probation department, his parents “advised that when en

      route to the Probation Department, [D.P.] attempted to jump out of the moving

      car[.]” (App. Vol. III at 2.) At the appointment, D.P. continued to make

      suicidal statements. The probation officer requested detention of D.P. because

      “he was a risk to himself and the community[.]” (Id. at 3.) The request was

      granted. The State requested that, along with the previously ordered conditions

      of probation, D.P.’s residence be changed to the Dearborn County Juvenile

      Detention Center and he be ordered to “participate in a Psychological

      Evaluation with Connor and Associates.” (Id.) On September 26, 2016, the

      State amended its petition to include allegations of marijuana possession.


[5]   Dr. Schwerzler completed a psychological evaluation of D.P. and diagnosed

      him with “Conduct Disorder, Marijuana Use Disorder, unspecified, and

      Narcissistic Personality Traits.” (Id. at 31.) Dr. Schwerzler recommended

      therapy, substance abuse counseling, drug testing, and supervised probation.

      He noted D.P.’s “suicidal threat was a clear manipulation [but] cautioned that

      when [D.P.] is angry he may act impulsively and put himself or others in

      danger to prove his point.” (Id.)




      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 3 of 11
[6]   D.P. admitted the allegations of incorrigibility and marijuana possession. The

      juvenile court denied the State’s request to place D.P. in the juvenile detention

      center. Instead, the court ordered the previously-ordered conditions of

      probation to continue and added the following:


              l. The juvenile and parents shall participate in intensive
              individual and family therapy and Home-based Caseworks
              Services with the Intercept Program as provided by Youth
              Villages, as approved by the Probation Service Consultant, as
              directed by the Probation Department as a State Paid Service,
              and follow all recommendations as made by the therapist.


              2. The juvenile shall participate in psychiatric services, if
              recommended by a mental health provider.


              3. The juvenile shall report to the Ripley County Probation
              Department for weekly urine drug screens at the discretion of the
              Probation Department.


              4. The juvenile shall report any absence from school within 24
              hours and provide documentation.


              5. The juvenile shall obtain a Substance Abuse Evaluation, at his
              expense within thirty (30) days, and follow all recommendations
              for treatment and care.


      (Id. at 40-41.)


[7]   Until June 2017, D.P.’s violations were traffic-related. On June 4, 2017, D.P.

      “did not abide by the curfew set by the Probation Department and left the State

      of Indiana without permission from his parents or Probation Officer.” (Id. at

      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 4 of 11
      49.) D.P. reported he had traveled to West Virginia, Virginia, Tennessee,

      Kentucky, and Georgia. He funded this travel with a fraudulently-acquired

      credit card. On his return, when given a drug test, D.P. said he would fail it.

      He did. The probation officer asked D.P. how he passed a recent pre-

      employment drug screen. D.P. “stated he had ‘faked it’[.]” (Id.) When

      probation officers searched D.P.’s vehicle and his bedroom at his mother’s

      house, they found “one bottle of Strawberry Moonshine, Marijuana seeds and

      stems, one pill bottle containing the residue of urine, a credit card for [D.P’s

      father], a pair of brass knuckles, and a knife.” (Id. at 50.) The State filed a

      petition for modification of dispositional order.


[8]   On July 28, 2017, police stopped D.P. for speeding. The subsequent intake

      information sent to the State alleged D.P. was driving while suspended, a Class

      A misdemeanor if committed by an adult. 4 The State amended its petition for

      modification. On August 11, 2017, police stopped D.P. for driving while

      suspended. The police found marijuana and cigarettes in his vehicle. The

      intake information sent to the State alleged D.P. had committed maintaining a

      common nuisance, a Level 6 felony if committed by an adult; 5 driving while

      suspended, a Class A misdemeanor if committed by an adult; and possession of




      4
          Ind. Code § 9-24-19-2 (2016).
      5
          Ind. Code § 35-45-1-5(c) (2017).


      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 5 of 11
      marijuana, a Class A misdemeanor if committed by an adult. 6 (Id. at 110.) The

      State filed a second amended petition for modification.


[9]   At the modification hearing, D.P. expressed remorse. The State, with great

      reluctance, suggested D.P. be placed in YES Home for thirty days, rather than

      the DOC. The juvenile court, also with great reluctance, agreed. It warned

      D.P. that this was his very last chance. The juvenile court told D.P.:


                 [Y]ou don’t give me much confidence. The only confidence you
                 give me is that you’re gonna do something stupid and that’s the
                 only reasonable conclusion that can be drawn from your Petition
                 and your modification and what you just said today. I mean, this
                 is a pretty significant violation. I’ll place you at the YES Home
                 until September 28th. If you mess up, you get kicked out of the
                 YES Home or anything like that, you’re just, you’re going to go
                 to detention until September 28th. So, once you get there, once
                 you get yourself checked in, if you get lippy, you leave, you get
                 caught with marijuana or anything like that, you’re going to go
                 there until our next hearing, there being the Dearborn County
                 Detention facility, as soon, that’s just going to be based upon any
                 information. If you go there and you don’t qualify, for whatever
                 reason, which I guess you’ve been approved so far, but I, I think
                 there’s a fair chance you’re going to get there and with your
                 attitude and what you’ve done so far, they’re going to think, uh,
                 “He’s not good for this place.”, [sic] and as soon as we get that
                 call, then you’re going to go to Dearborn County Detention
                 facility until the 28th, um, because I don’t want you there if
                 you’re going to be corrosive to the other kids that are there and
                 you’re older than most of them, um, and you ought to be a
                 leader, but I, you haven’t showed the Court that yet, so if you, if




      6
          Ind. Code § 35-48-4-11(a)(1) (2017).


      Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 6 of 11
               you’re even, if there’s even a wafting smell that you’re not doing
               exactly what you’re told, then you’re going to go to Dearborn
               County and then we’ll just let you sit there for thirty (30) days
               and then bring you back.


       (Tr. at 12-13.) The juvenile court reiterated its warnings to D.P. in several

       different ways. It warned D.P. about the consequences of even a minor slip-up

       while he was at YES Home.


[10]   When D.P. returned for the September 28, 2017, hearing, Amy Phillips, the

       Director of YES Home, said:


               . . . [D.P.] has not broken any major rules, however, he is not
               making progress through the phase program. Um, as we, when
               we meet with him, both my, and the staff and I met yesterday to
               di . . . to discuss his progress. Uh, he, several times, has stated
               he’d rather be at DOC than at the YES Home. Uh, my staff has
               bent over backwards to get him to work and to college. Um, very
               little gratitude and very much an attitude of, um, almost like he’s
               doing, and this sounds awkward, but like he’s doing us a favor
               being at the YES Home. My staff have worked countless hours
               just in transportation, Your Honor, um, trying to, so that we can
               maintain what he did have going for him, that was going well,
               which was work and school. However, as far as he, he is not
               able to identify any of his behaviors that have placed him at the
               YES Home. He, I, just this week, went over his, um, probation
               orders which stated his violations. He argued almost every single
               point, including the Possession of Marijuana and the use of
               marijuana, which he does not see an issue with, um, and has
               several times indicated to me that, that’s not a problem. If he
               was at any other state and that it wouldn’t be an issue, even
               though I’ve indicated to him he is a juvenile and that is illegal.


       (Id. at 20.)

       Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 7 of 11
[11]   Because of D.P.’s age, the fact he was attending college, rather than high

       school, and because he was deemed a flight risk, Kerri Fox, D.P.’s probation

       officer, said D.P.’s residential placement options were limited. The YES Home

       was one of the few residential placements that would accept D.P. but it was not

       working out there. She recommended D.P. be placed at the DOC because

       “he’s out of options” and such a placement would be in D.P.’s best interest.

       (Id. at 27.)


[12]   D.P. testified he was working two part-time jobs, attending Ivy Tech

       Community College, had been accepted to three universities, and had paid off

       his probation fees. D.P. expressed homesickness and remorse for his actions

       that resulted in his placement at YES Home. He admitted he is “not really

       good with communication skills [and he] kind of come[s] across as rude

       sometimes[.]” (Id. at 32.) He said he thinks he was “misunderstood” at the

       YES Home. (Id. at 37.)


[13]   Not finding D.P.’s testimony compelling, the juvenile court ordered D.P. be

       removed from YES Home and “transported . . . to the Logansport Juvenile

       Intake Facility[.]” (App. Vol. III at 138-39.) The juvenile court found he

       admitted to the violations of the conditions of his probation and had “at least

       four (4) prior modifications of his Probation.” (Id. at 138.) The juvenile court

       found placement in the DOC to be the “least restrictive placement and in the

       child’s best interest.” (Id.)



                                  Discussion and Decision
       Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 8 of 11
[14]   D.P. asserts the juvenile court abused its discretion in placing him in the DOC.

       He argues that although he had several violations when he lived with his

       mother, he had not broken the rules at YES Home and placement in the DOC

       was not the least restrictive environment in which he could have been placed.

       He requests he either be placed with his mother or back at YES Home.


[15]   We initially note that “the purpose of the juvenile process is vastly different

       from the criminal justice system.” R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

       App. 2010). The goal of juvenile proceedings is “rehabilitation so that the youth

       will not become a criminal as an adult.” Id. (emphasis in original). The

       juvenile court has discretion in choosing the disposition for a juvenile

       adjudicated delinquent. L.L. v. State, 774 N.E.2d 554, 556 (Ind. Ct. App. 2002),

       reh’g denied, trans. denied. This discretion is subject to the statutory

       considerations of the welfare of the child, the safety of the community, and the

       policy of favoring the least harsh disposition. Id.; see also Ind. Code § 31-34-19-

       6. We may overturn D.P.’s dispositional order only if the court abused its

       discretion. L.L., 774 N.E.2d at 556. An abuse of discretion occurs when the

       juvenile court’s judgment is clearly against the logic and effect of the facts and

       circumstances before it, or the reasonable, probable, and actual deductions to be

       drawn therefrom. Id.


[16]   D.P. alleges his placement in the DOC was because the YES Home did not

       want to provide transportation to D.P.’s jobs and college and because D.P. gave

       them “teenaged attitude[.]” (Reply Br. at 4.) However, the placement in the

       DOC was not merely because of D.P.’s actions at YES Home. The juvenile

       Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 9 of 11
       court did find D.P. had “not progressed at the YES Home and ha[d] shown a

       continued disrespect for authority[,]” (App. Vol. III at 138), but it also found

       D.P. had “at least four (4) prior modifications of his Probation[,]” (id.), based in

       part on his leaving Indiana and going on a five state road trip paid for with

       fraudulent credit cards D.P. opened using his father’s date of birth. 7 The

       juvenile court told D.P. at the hearing in August that he was getting a thirty day

       trial at YES Home but that “if you get lippy, you leave[.]” (Tr. at 12.) The

       juvenile court told D.P. that if it received “even a wafting smell that you’re not

       doing exactly what you’re told, then you’re going to go to Dearborn County

       [Juvenile Detention Center] and then we’ll just let you sit there for thirty (30)

       days and then bring you back.” (Id. at 13.)


[17]   Although D.P. may not have broken any rules at YES Home, Amy Phillips, the

       Director, stated he was not making any progress there. D.P. told the staff at

       YES Home he would rather be at the DOC than with them. He was unable “to

       identify any of his behaviors that have placed him at the YES Home.” (Id. at

       21.) He showed “very little gratitude and very much an attitude . . . like he’s

       doing us a favor being at the YES Home.” (Id.) This sounds like precisely the

       behavior the juvenile court warned D.P. would get him sent to the DOC. D.P.

       was not told he would need to violate any rules of YES Home to be removed

       from there—he was told removal would occur “if you get lippy[.]” (Id. at 12.)




       7
           D.P. and his father share the same first and last names.


       Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 10 of 11
       Like all the other chances D.P. was given, he chose to squander this one.

       Accordingly, we affirm the juvenile court’s placement of D.P. in the DOC. See

       D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011) (no abuse of discretion in

       placement of juvenile at DOC where less restrictive rehabilitation efforts had

       been unsuccessful).


[18]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 69A04-1710-JV-2531 | March 9, 2018   Page 11 of 11